Order, Supreme Court, New York County (Charles J. Tejada, J.), entered on or about February 20, 2008, which adjudicated defendant a level three sex offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly exercised its discretion in declining to grant a downward departure from defendant’s presumptive risk level (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 418, 421 [2008]). Defendant’s point score was well above the threshold for a level three offender, and the fact that he was 60 years old at the time of the adjudication did not warrant a downward departure, especially in light of his violent criminal behavior, his prior history of sexual misconduct, his unsatisfactory record while incarcerated, and his recent parole violation. Concur—Tom, J.P., Sweeny, Catterson, McGuire and Román, JJ.